Case 4:20-cv-00141-RWS-KPJ Document 51 Filed 08/31/21 Page 1 of 2 PageID #: 361



                          UNITED STATES DISTRICT COURT FOR THE
                                   EASTERN DISTRICT OF TEXAS


  CRAIG CUNNINGHAM,
  Plaintiff,

                                                       § 4:20-cv-00141-RWS-KPJ
                                                       §
  Assured Auto Group, Inc., National Auto Protection   §
  Corp., William Finneran, Gustav Renny, Sunpath,      §
  LTD, Northcoast Warranty Services, Inc.,John/Jane
  Does 1-5
                                                       §                      FILED
                                                                                  AUG 3 1 2021
  Defendant
                                                                              Clerk, U.S. Distrii Gettrt
                                                                              Eastern District of Texas



                            Plaintiff s Motion to Dismiss without Prejudice


 1. The Plaintiff hereby requests the court dismiss this action without prejudice




     3000 Custer Road, ste 270-206 Plano, Tx 75075


     615-348-1977




                            UNITED STATES DISTRICT COURT FOR THE
Case 4:20-cv-00141-RWS-KPJ Document 51 Filed 08/31/21 Page 2 of 2 PageID #: 362




                                   EASTERN DISTRICT OF TEXAS

  CRAIG CUNNINGHAM,                                        §
  Plaintiff,                                               §
                                                           §
  V.                                                       § 4:20-cv-00141-RWS-KPJ
                                                           §
  Assured Auto Group, Inc., National Auto Protection
                                                           §
  Corp., William Finneran, Gustav Renny, Sunpath,
                                                           §
  LTD, Northcoast Warranty Services, Inc.,John/Jane
  Does 1-5
                                                           §
                                                           §
  Defendant




                                     CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document
 was exchanged with all parties and/or all counsel of record vza email and by first class mail, on
 this 8/31/2021


                                                       /s/ Craig Cunningham
                                                       3000 Custer Road, ste 270-206 Plano, Tx 75075


                                                           615-348-1977
